                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
T.R., et al.,                              :
                                           :
                   Plaintiffs,             :  CIVIL ACTION
                                           :
                                           :
              v.                           :  No. 15-4782
                                           :
SCHOOL DISTRICT OF PHILADELPHIA,           :
                                           :
                   Defendant.              :
                                           :

                                               ORDER

         AND NOW, this 18th day of April, 2019, upon consideration of Plaintiffs’ Motion to Certify

Class (Doc. No. 83), Defendant’s Response (Doc. No. 87), Plaintiffs’ Reply (Doc. No. 89),

Defendant’s Sur-reply (Doc. No. 92), Plaintiffs’ Motion to Supplement the Record (Doc. No 93),

Defendant’s Response to the Motion to Supplement (Doc. No. 94), Plaintiff’s Reply (Doc. No. 97),

and Defendant’s Unopposed Motion to Supplement the Record (Doc. No. 98), it is hereby ORDERED

that:

    1.   The Motion for Class Certification (Doc. No. 83) is DENIED;

    2. Plaintiffs’ Motion to Supplement (Doc. No. 93) is GRANTED;

    3. Defendant’s Motion to Supplement (Doc. No. 98) is GRANTED;

    4. A telephone conference for purposes of further scheduling is SCHEDULED for Monday,

         May 13, 2019 at 2:00 p.m. Counsel for Plaintiffs shall initiate the conference call and contact

         Chambers at 267-299-7500 when all counsel are connected.



                                                BY THE COURT:

                                                /s/ Mitchell S. Goldberg
                                                _____________________________________
                                                MITCHELL S. GOLDBERG,             J.
